Citation Nr: 1827398	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  13-06 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  Jurisdiction over the case was subsequently transferred to the RO in St. Petersburg, Florida.

This matter was previously remanded by the Board in June 2017 to schedule a Board hearing.  However, the Veteran had previously contacted the RO to withdraw his hearing request on April 3, 2017.  See Hearing Related, April 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case for the issues on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims so that the Veteran is afforded every possible consideration.

The Veteran was afforded a VA hearing examination in August 2017.  The examiner opined that the Veteran's bilateral hearing loss was at least as likely as not caused by or a result of the Veteran's military service.  In support of this opinion, the examiner referred to the Veteran's service records, noting that his military occupation specialty (MOS) as a Combat Engineer, which is highly probable for hazardous noise exposure.  However, upon review of the Veteran's Form DD 214, his MOS is listed as Military Intelligence Officer, not Combat Engineer.  Although the medical opinion is positive and favorable to the Veteran, it is based on an incorrect fact.  Therefore, a new VA examination is necessary.
The Veteran was also afforded a VA psychiatric examination in August 2017.  The examiner found that the Veteran did not meet the DSM-5 diagnostic criteria for PTSD, as the Veteran did not have persistent avoidance of stimuli associated with the traumatic events or negative alterations in cognitions and mood.  The examiner did find that the Veteran met the diagnostic criteria for a nightmare disorder, stating that although all symptoms for PTSD were not identified during the exam, the Veteran reported a nightmare disorder for the past 12 years.  However, the examiner did not provide an opinion as to whether it is at least as likely as not that the Veteran's diagnosed mental disorder is a result of an in-service stressor related event.  The examiner simply stated that the claimed disability was at least as likely as not incurred in or caused by the claimed in-service injury, event or illness, based on clinical experience and research, clinical interview data, the DSM-5 criteria, behavioral observation, and supporting service and medical records.  Based on the fact that the Veteran's claimed condition is PTSD, the Board finds the opinion and its rationale unclear, and an addendum opinion is necessary to clarify the examiner's report.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain copies of any outstanding records pertinent to the Veteran's claims.  Obtain, to the extent possible, all outstanding VA records of pertinent medical treatment, as well as any private medical records identified by the Veteran.  All records/responses received must be associated with the electronic claims file.  

2.  After all available records are associated with the claims file, return the claims file to the examiner who conducted the August 2017 VA hearing examination for an addendum opinion, if available.  The examiner should once again review the claims file and provide an addendum opinion clarifying if it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss was caused by his active service.  The examiner should take note that the Veteran's MOS in service was Military Intelligence Officer.

A complete rationale for any opinion expressed should be provided.  The examiner is notified that the Veteran is competent to report symptomatology observable by a layperson.  The examiner is advised that the Veteran's self-reported history must be discussed, and that the absence of corroborating clinical records may not be the determinative factor.  In this regard, the examiner should also provide a statement as to continuity of symptomatology.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

3.  Return the claims file to the examiner who conducted the August 2017 VA psychiatric examination for an addendum opinion, if available.  The examiner should once again review the claims file and provide an addendum opinion clarifying the following:

a).  Does the Veteran have any mental disorders other than PTSD?  If yes, identify each mental disorder.

c).  If a mental disorder(s) other than PTSD is/are identified, is each mental disorder at least as likely as not (50 percent or greater probability) incurred in or caused by the Veteran's military service?  The examiner should identify the diagnosed mental disorder when stating the opinion.

Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resorting to pure speculation, he should so indicate and provide a rationale as to why such a finding is made.

4.  After completing any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




